DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed August 8, 2022 has been entered. Claims 1-2 and 4-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101 rejections previously set forth in the Non-Final Office Action mailed November 26, 2021.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
In claims 1 and 15, “it is” should read –-the first computing device is--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldthwaite et al. (US 2012/0072350 A1; hereinafter Goldthwaite) in view of Candelore (US 2016/0086186 A1; hereinafter Candelore), in further view of Blanco et al. (US 2014/0129441 A1; already of record in IDS; hereinafter Blanco) and EMVCO LLC (“EMV Integrated Circuit Card Specifications for Payment Systems”, Book 3, Application specification, Version 4.3” (Nov 2011); already of record in IDS; hereinafter EMVCO).
With respect to claims 1 and 15:
Goldthwaite teaches A method of authorizing a payment transaction, the method comprising: (Goldthwaite: Abstract)
A system comprising: a processor; and a non-transitory computer readable medium, the non-transitory computer readable medium comprising code, executable by the processor to cause the system to: (See at least Goldthwaite: Abstract; [0005] & [0007])
verifying, by a first computing device, a user by: ... biometric data via a biometric sensor, ...; (By disclosing, the security information for the authentication of the cardholder may include at least one of a personal identification number (PIN), password, biometric signal, fingerprint, retinal scan, voice signal, etc. See at least Goldthwaite: [0017], [0020] & [0040]-[0043])
determining, by the first computing device that it is in a short range communication with a payment device comprising an account number associated with the user; (By disclosing, the customer 102 authorizes the purchase, positions the contactless smart card in proximity to her mobile phone 110, and enters a security code (if required) to pay and authenticate her purchase (124). In addition, the payment card is a “smart card” i.e., has an embedded IC chip which stores the card number, expiration date, digital signature, information about the financial institution that has issued the card, information about the cardholder and the cardholder's account. See at least Goldthwaite: [0040]-[0041], [0009]-[0011], [0038] & [0052]; Fig. 5)
receiving, at the server system, from a first computing device comprising a memory storing the account number of an account held by the user, a verification message comprising the account number, a first indication that the first computing device verified the user, and a second indication that the first computing device determined that it is within the short range communication with the payment device comprising the account number associated with the user, the payment device being in form of a card and the second indication produced in response to a signal received by the first computing device from the payment device, which is proximate to the first computing device, wherein the first computing device and the payment device are operated by the user and are separate from a payment terminal; (By disclosing, the authentication server 107 receives authorization of the payment by the customer (verification message) and authentication of the cardholder's identity (first indication) and verification of the presence of the payment card (128) (second indication). In addition, the communication device may include identification information for a plurality of payment cards issued by a plurality of financial institutions. The identification information of the payment card may include at least one of payment card number, payment card expiration date, cardholder's name, cardholder's contact information, cardholder's account information, issuer financial institution identification, issuer financial institution contact information, and security information for the authentication of the cardholder. Furthermore, the customer 102 authorizes the purchase, positions the contactless smart card in proximity to her mobile phone 110, and enters a security code (if required) to pay and authenticate her purchase (124). Fig. 5 shows that the customer 102 uses the contactless smart card and the mobile phone 110. See at least Goldthwaite: [0047], [0038], [0040]-[0041], [0017] & [0015]; Figs. 3 & 5)
responsive to receiving the verification message and based on the first indication and the second indication, determining, by the server system, that the first computing device is within the short range communication of the payment device associated with the user, and that the user was verified by the first computing device; (As stated above and by further disclosing, the authentication server 107 sends an SMS message to the customer's mobile phone 110 through an SMS carrier 109 (120). The customer 102 receives the SMS message asking her to authorize the purchase and choose a payment card (122). The customer 102 authorizes the purchase, positions the contactless smart card in proximity to her mobile phone 110, and enters a security code (if required) to pay and authenticate her purchase (124). Furthermore, the authentication server 107 receives authorization of the payment by the customer and authentication of the cardholder's identity and verification of the presence of the payment card (128). See at least Goldthwaite: [0038], [0040]-[0041], [0047] & [0017]; Figs. 3, 5 & 7)
setting, by the server system, a verification status associated with the user to be authorized in a memory of the server system, based on determining that the first computing device is proximate to and within the short range communication of the payment device, and that the user was verified by the first computing device, ...; (As stated above and by further disclosing, the authentication server 107 also communicates directly with the financial institution 112 (130) after having received (setting a verification status) authorization of the payment by the customer and authentication of the cardholder's identity and verification of the presence of the payment card (128). See at least Goldthwaite: [0040]-[0041] & [0047])
receiving, at the server system, an authorization request comprising the account number to authorize the payment transaction, the authorization request being received from the payment terminal after the payment terminal detects the payment device, and receives the account number and a verification method identifier from the payment device, the authorization request including... indicating that the user was verified and that verification has been performed, wherein the payment terminal is a POS terminal; (As stated above, and by further disclosing, the authentication server application 105 receives a digital purchase order and payment request message (302) from the payment server 106, and also receives an SMS message with payment card authentication and payment authorization (310) from the mobile device 110. The mobile wireless device operated by the customer to provides identification information of the customer's account to an authentication server. It is obvious that the parties know what kind of method to use for verification, that is, a verification method identifier. See at least Goldthwaite: [0050], [0040] & [0047])
responsive to receipt of the authorization request, identifying, at the server system, the verification status associated with the user and determining whether ... is satisfied; and (As stated above, and by further disclosing, the authentication server application 105 performs secure message routing to the payment server (318), and receives the payment approval message (determining whether the condition is satisfied) from the payment server (320). In addition, since the payment card identification include expiration date of the payment card, it is obvious that it is checked. See at least Goldthwaite: [0050], [0040] & [0047])
determining, at the server system, whether to authorize the payment transaction based at least on the verification status and ... (As stated above, and by further disclosing, if the authentication is valid, the authentication server routes it to the payment server (532), which routes the authorized and authenticated payment transaction to the financial institution (534) and the financial institution verifies the availability of funds in the cardholder's account and sends the results to the payment server (536). See at least Goldthwaite: [0052])
However, Goldthwaite does not teach ...by: (i) capturing biometric data via a biometric sensor, and (ii) comparing the biometric data captured by the biometric sensor to registered biometric data, the first computing device being a smartphone; ...the setting causing the server system to reset the verification status as being unauthorized in response to a condition being satisfied, ...a cardholder verification method (CVM) field, ...determining whether the condition is satisfied, and ...whether to authorize the payment transaction based at least on the verification status and the condition.
Candelore, directed to receiving fingerprints through touch screen of CE device and thus in the same field of endeavor, teaches 
...verifying, by a first computing device, a user by: (i) capturing biometric data via a biometric sensor, and (ii) comparing the biometric data captured by the biometric sensor to registered biometric data, the first computing device being a smartphone; (By disclosing, a method includes receiving as biometric input from a touch sensitive display at least one touch by a human hand, and determining whether the touch is characterized by a pattern matching a template pattern. In addition, a biometric template is established (registered) for use in case of loss of a password for the CE device 12. Furthermore, the CE device 12 is a mobile computing device such as a smart phone. See at least Candelore: [0011], [0076]-[0077], [0101], [0080] & [0043]; Fig. 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for mobile payment transactions teachings of Goldthwaite to incorporate the receiving fingerprints through touch screen of CE device teachings of Candelore for the benefit of approving or denying transactions with the customer's electronic debit or credit card (“e-card”) by using biometrics. (See at least Candelore: Abstract)	
However, Goldthwaite and Candelore do not teach ...the setting causing the server system to reset the verification status as being unauthorized in response to a condition being satisfied, and ...determining whether the condition is satisfied, and ...whether to authorize the payment transaction based at least on the verification status and the condition.
Blanco, directed to systems and methods for authorizing sensitive purchase transactions with a mobile device and thus in the same field of endeavor, teaches 
...the setting causing the server system to reset the verification status as being unauthorized in response to a condition being satisfied (By disclosing, if the predetermined idle period expires (condition), then in some embodiments the process may time out and then a default mode of operation occurs. The default mode of operation may include the issuer FI blocking the potentially fraudulent transaction and/or suspending the cardholders' account. See at least Blanco: [0043])
...determining whether the condition is satisfied, (As stated above, see at least Blanco: [0043]) 
...whether to authorize the payment transaction based at least on the verification status and the condition. (As stated above, see at least Blanco: [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Goldthwaite and Candelore to incorporate the systems and methods for authorizing sensitive purchase transactions with a mobile device teachings of Blanco for the benefit of adding another level of security to the transaction authentication process. (See at least Blanco: [0041])	
However, Goldthwaite, Candelore, and Blanco do not teach ...a cardholder verification method (CVM) field.
EMVCO, directed to integrated circuit card for payment systems and thus in the same field of endeavor, teaches 
...a cardholder verification method (CVM) field. (By disclosing, the terminal uses the cardholder verification related data to determine whether one of the issuer-specified cardholder verification methods (CVMs) shall be executed. See at least EMVCO: page 100, Section 10.5, lines 8-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of Goldthwaite, Candelore, and Blanco to incorporate the integrated circuit card teachings of EMVCO for the benefit of facilitating to effect a payment system transaction in an international interchange environment. (See at least EMVCO: page 3, lines 4-5)
With respect to claim 2:
	Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above.
EMVCO, in the same field of endeavor, further teaches wherein the authorization request is an EMV-compliant message and the CVM field is a card transaction qualifiers (CTQ) field. (By disclosing, the VERIFY Command qualifier (CTQ) is defined in combination with the CVM rules. See at least EMVCO: page 68, Table 23)
With respect to claim 4:
	Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above.
Blanco, in the same field of endeavor, further teaches wherein the condition is one of: a predetermined time period having elapsed; a predetermined number of transaction requests having been received; and a predefined transaction total being reached. (By disclosing, the transaction alert information is related to a monetary amount of a potentially fraudulent transaction, a predetermined number of tries, and a predetermined time threshold. See at least Blanco: [0036], [0040] & [0045])
With respect to claim 5:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above. 
Goldthwaite further teaches wherein the payment transaction comprises a contactless payment transaction, the payment terminal comprises a contactless payment terminal and the payment device comprises a contactless payment device. (By disclosing, the contactless smart card reader/writer module 500 further includes the contactless smart card reader/writer 504, and receives and transmits information to and from a contactless smart card 506 using standard communication protocols. See at least Goldthwaite: [0037]; Fig. 1)
With respect to claim 6:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 5, as stated above.
Blanco, in the same field of endeavor, further teaches ...wherein the signal is an NFC signal. (By disclosing, other types of wireless protocols for the wireless exchange of information have been established, such as Near-Field Communication (NFC), for payment applications. See at least Blanco: [0005] & [0030])
With respect to claim 7:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above, and Blanco further teaches ...wherein the payment transaction does not comprise a verification process to verify the user. (Blanco: [0059]-[0060])
With respect to claim 8:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above.
Blanco, in the same field of endeavor, further teaches further comprising: sending, by the server system, a message indicating whether the payment transaction is authorized to the payment terminal. (By disclosing, the issuer FI (server system) transmits a favorable authorization response to the POS terminal. See at least Blanco: [0003])
With respect to claim 9:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above. 
Blanco, in the same field of endeavor, further teaches wherein the server system determines whether to authorize the payment transaction based on a comparison of a value of the payment transaction with a predetermined threshold value. (By disclosing, the issuing FI (server system) ensures that a minimum threshold amount of the purchase transaction data matches the pre-authorization data. See at least Blanco: [0045])
With respect to claim 10:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above.
Goldthwaite further teaches wherein the card is a payment card. (By disclosing, the customer 102 receives the SMS message asking her to authorize the purchase and choose a payment card (122). See at least Goldthwaite: [0040])
With respect to claim 11:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above.
Goldthwaite further teaches 
wherein the short range communication is a Bluetooth communication. (By disclosing, these wireless networks include Bluetooth, 3G, GPRS, 2.5G, Infrared, 802.11a and 802.11b. See at least Goldthwaite: [0042])
With respect to claim 12:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 11, as stated above.
 Goldthwaite further teaches wherein the verification message is a Short Message Service (SMS) message. (By disclosing, the authentication system 108 includes an authentication server 107 that is adapted to send and receive messages in a short message service (SMS) format to a mobile phone 110 via an SMS carrier 109. See at least Goldthwaite: [0043] & [0049]-[0051])
With respect to claim 13:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above.
Goldthwaite further teaches wherein the verification message comprises verification information from a software application held on the first computing device. (By disclosing, the mobile phone 110 includes an authentication client application 150, which composes an SMS message with payment card authentication, i.e., payment card number and PIN, and payment authorization (420), performs message encryption (422) and routes the message to the authentication server 107. See at least Goldthwaite: [0049]-[0051]; Fig. 9E)
With respect to claims 14 and 16:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1 and the system of claim 15, as stated above.
Goldthwaite further teaches wherein the server system comprises an issuer host. (By disclosing, the financial institution is the issuer of the payment card and is asked to approve and execute the requested payment and to route the payment approval result through the authentication server to the merchant server and to the communication device. Goldthwaite: [0018])
With respect to claim 17:
Goldthwaite, Candelore, Blanco, and EMVCO teach the system of claim 16, as stated above. 
Blanco, in the same field of endeavor, further teaches wherein the verification status is valid for only a predetermined number of transactions to be authorized by the issuer host system without user verification by the payment terminal. (By disclosing, the transaction alert information is related to a monetary amount of a potentially fraudulent transaction, a predetermined number of tries, and a predetermined time threshold. See at least Blanco: [0036], [0040] & [0045])
With respect to claim 18:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above. 
Blanco, in the same field of endeavor, further teaches wherein the verification status is valid for only a predetermined amount of time. (By disclosing, the transaction alert information is related to a monetary amount of a potentially fraudulent transaction, a predetermined number of tries, and a predetermined time threshold. See at least Blanco: [0036], [0040] & [0045])
With respect to claim 19:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above. 
Blanco, in the same field of endeavor, further teaches wherein the authorization request is received through an acquirer host computer. (By disclosing, the payment system 104 may operate in a conventional manner to route purchase transaction authorization requests from acquirers to issuers, and to route purchase transaction authorization responses back from the issuers to the acquirers. See at least Blanco: [0023])
With respect to claim 20:
Goldthwaite, Candelore, Blanco, and EMVCO teach the method of claim 1, as stated above.
Blanco, in the same field of endeavor, teaches wherein the signal is an RF signal. (By disclosing, a suitable antenna is also embedded in the card body and is connected to the RFID IC (or chip) to allow the chip to receive and transmit data by RF communication via the antenna. See at least Blanco: [0004])

Response to Arguments
Applicant's arguments with respect to the 103 rejections filed August 8, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the Blanco is silent with regard to the feature of setting a verification status in response to determining that the first computing device is proximate to and within the short range communication of the payment device, it is noted that Goldthwaite teaches that the authentication server 107 also receives authorization of the payment by the customer and authentication of the cardholder's identity and verification of the presence of the payment card,  therefore setting a verification status. See at least Goldthwaite: [0040]-[0041] & [0047].
In response to applicant’s argument that Goldthwaite discloses a customer tapping a smart card (part labeled 102 in FIG. 4) operated by a user, against a vendor or merchant's phone (part labeled 110) that is controlled or operated by the merchant, it is noted that Goldthwaite teaches that the customer 102 chooses to pay via her mobile phone 110 and gives her mobile phone identification information to the merchant server 104 (114). The mobile phone 110 is used by the customer, not by the merchant. See at least Goldthwaite: [0040]; Fig. 5.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L./Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685